WRIGHT, P. J. and CROW, J., concur. Additional Opinion on Rehearing  On petition for rehearing, the defendant contends that this court has misapprehended the true issue in the case. Defendant now says that the issue is “whether the gift should lapse because no such home was being operated at the time of testator’s death.” It is suggested that the trial court would be at a loss to understand the mandate of this court and decide the issue now said to be involved. Briefly, the complaint asked that the trial court find that the gift lapsed and the residuary estate was intestate property. Defendant, after voluminous affirmative allegations in its answer prayed that the court find that it was the residuary legatee and the person entitled to receive the residuary estate. The court in its order found that the defendant was the residuary legatee. In its brief in this court the defendant stated that the issue before the court below was “Is the defendant, The Home of the Good Shepherd, an Illinois Not for Profit Corporation, whose registered office is located in Peoria, Illinois, the same as The Home of the Good Shepherd of Peoria, Illinois?” We have decided that the trial court erred in failing to consider extrinsic evidence to resolve the issue the defendant formerly contended was involved in this case. This was the issue presented under the pleadings, determined in the trial court and argued in this court. We are of the opinion that the trial court will understand this opinion so that on remandment the issues as made by the pleadings and as urged by the defendant originally, will be properly resolved. Defendant’s petition for rehearing is denied.